Citation Nr: 0203401	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  00-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

( The issue of entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318(b) (West 1991) is the subject of a temporary stay and 
will be discussed in the Introduction of this decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945, including service in the Asiatic-Pacific, Southwest 
Pacific, and Philippine theaters, and participated in the 
invasions of Guadalcanal, Luzon, and the Northern Solomons.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision denied the claim for 
service connection for hepatitis C for purposes of accrued 
benefits, denied service connection for the cause of the 
veteran's death, denied entitlement to Dependency and 
Indemnity Compensation benefits, and denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.  The appellant appealed the denial of her claim for 
service connection for the cause of the veteran's death, and 
entitlement to Dependency and Indemnity Compensation 
benefits.  No other issues were addressed in her Substantive 
Appeal (VA Form 9), or in her testimony before the 
undersigned member of the Board.  The record shows that the 
only issues in appellate status are those shown on the title 
page of this decision.

This appeal was previously before the Board in November 2000, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095,-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  Therefore, this issue will not be 
addressed in the current decision.

At the appellant's request, her appeal has been advanced on 
the docket due to financial hardship. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999.  

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety disorder, also diagnosed as 
major depression, evaluated as 30 percent disabling; and for 
the residuals of malaria, evaluated as noncompensably 
disabling.  The veteran's combined service-connected 
disability rating was 30 percent. 

3.  The death certificate states that the cause of death was 
respiratory failure, due to bilateral pneumonia.  

4.  The veteran's service connected anxiety and/or depression 
was not a significant factor in his death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service; his service connected 
disabilities were not either the principal or a contributory 
cause of his death.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served on active duty from June 1942 to 
September 1945, died on October [redacted], 1999.  In March 2000, the 
appellant, widow of the veteran, submitted VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation).

The appellant contends that the veteran's service-connected 
disabilities caused or contributed substantially or 
materially to cause the veteran's death.  It is contended 
that the veteran's terminal hospitalization was precipitated 
by his service-connected psychiatric disability, and that his 
respiratory failure and bilateral pneumonia developed after 
he was hospitalized for these disabilities.  The appellant 
argues that the veteran's service- connected anxiety or 
depression caused or contributed substantially or materially 
to cause the veteran's death.

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the denial of her claim for entitlement to service 
connection for the cause of death in an April 2000 letter, 
the appellant submitted a notice of disagreement in April 
2000.  A statement of the case was issued in July 2000.  This 
contained the laws and regulations pertaining to the award of 
service connection for the cause of death, as well as an 
explanation of the reasons for the denial of this claim.  
Following the November 2000 remand and the completion of the 
development ordered in that decision, a supplemental 
statement of the case was issued in January 2002 that 
contained the reasons and bases for the continued denial of 
the appellant's claim.  The Board concludes that the 
discussions of the statement of the case and the supplemental 
statement of the case informed the appellant of the manner of 
evidence required to prevail in her claim, and that VA's 
notification requirements have been met.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the appellant offered testimony regarding 
her claim at a video conference hearing conducted before the 
undersigned member of the Board in October 2000.  Her claims 
were remanded by the Board in November 2000 in order to 
obtain additional evidence, and to obtain a medical opinion 
regarding whether or not the veteran's service connected 
anxiety and/or depression contributed to the cause of his 
death.  All of the requested evidence has been obtained, and 
the appellant stated in a February 2002 letter that she did 
not have any additional evidence to submit.  The Board must 
conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principle or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  38 C.F.R. 
§ 3.312. 

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 C.F.R. § 3.312 (c)

At the time of the veteran's death, service connection was in 
effect for an anxiety disorder, also diagnosed as major 
depression, evaluated as 30 percent disabling, and for 
residuals of malaria, evaluated as noncompensably disabling.  
The veteran's combined service-connected disability rating 
was 30 percent.  The record shows that service connection for 
an anxiety disorder and for malaria was granted, effective 
August 1959, each evaluated as noncompensably disabling.  The 
evaluation for his anxiety disorder was increased to 10 
percent, effective June 1, 1983.  The evaluation for his 
anxiety disorder was increased again to 30 percent, effective 
March 14, 1995.  The evaluation for malaria remained at zero 
percent.  The record contains no evidence of recurrent 
attacks, no clinical evidence of malaria was found on VA 
examination and serology tests in February 1947, and no 
subsequent evidence of activity is shown in the medical 
record.  In addition, at the time of the veteran's death, his 
nonservice-connected disabilities included severe vascular 
dementia with behavioral disturbances, coronary artery 
disease status post coronary artery bypass grafting and 
cerebrovascular accident, intermittent congestive heart 
failure, bilateral severe recurrent pneumonia, and a history 
of hepatitis C.

The death certificate, completed by a private physician, 
shows that the veteran died on October [redacted], 1999.  His death 
occurred at Muhlenberg Community Hospital, in Greenville, 
Kentucky.  The immediate cause of the veteran's death was 
respiratory failure due to bilateral pneumonia, and the 
approximate interval between onset and death was "hours" with 
respect to the respiratory failure, and "weeks" with respect 
to the bilateral pneumonia.  An autopsy was not performed.  

A review of the service medical records is negative for 
evidence of pneumonia, or of any other chronic respiratory 
disability.  The initial evidence of pneumonia is dated many 
years following discharge from service.  

The relevant medical evidence includes the report of a VA 
hospitalization in June 1998.  The veteran had been admitted 
from the mental health clinic to rule out dementia, after 
showing increased signs of confusion, disorientation, and 
combativeness.  His medical history noted that he was status 
post cerebrovascular accident with a residual disequilibrium.  
The veteran was cooperative and had appropriate behavior 
throughout his hospitalization.  The discharge diagnoses 
included dementia of unknown etiology, as well as 
hypertension, status post cerebrovascular accident, and 
coronary artery disease.  

A VA examination for mental disorders was conducted in 
October 1998.  The veteran had a history of a coronary artery 
bypass graft in 1994.  He had suffered a cerebrovascular 
accident following this surgery, and as a result was 
hospitalized for three months.  The surgery and the treatment 
following the cerebrovascular accident were both at private 
facilities.  Following the examination, the diagnoses 
included vascular dementia, severe, with behavioral 
disturbance, and depression, with coronary artery disease, 
hepatitis C, a bleeding ulcer, and status post 
cerebrovascular accident.  The examiner noted that the 
veteran had two Axis I diagnoses that contributed to his 
Global Assessment of Functioning (GAF) score, and that it was 
difficult if not impossible to separate them clearly.  
However, it was the judgment of the examiner that more weight 
should be given to the dementia since this condition reduced 
his inhibition, judgment, and reality testing.  The 
depression colored his perception and the direction his 
behavior takes.  Therefore, the examiner stated that the 
dementia accounted for about 60 to 65 percent of the GAF 
score, and the depression accounted for 35 to 40 percent.   

The veteran was hospitalized at a VA facility in July 1999.  
He had presented through the emergency room with his wife, 
who complained that she was no longer able to take care of 
her husband.  A history of psychiatric problems was noted, 
and the veteran had been hospitalized the previous week with 
depression and suicidal thoughts.  He denied any current 
suicidal or homicidal thoughts.   

Private hospital records show that the veteran was admitted 
on July 29, 1999.  He came to the emergency room due to 
shortness of breath, with signs and symptoms of possible 
pneumonia.  The veteran was noted to have recently been to a 
VA hospital for treatment, but his condition worsened after 
he was discharged to home.  A history of severe depression 
requiring hospitalization was noted, which the examiner said 
had been related to the veteran's involvement in the war.  
This was also associated with uncontrolled episodes of anger.  
A history of coronary artery disease, coronary artery bypass, 
and a cerebrovascular accident were also noted.  An X-ray 
study revealed right lower lobe pneumonia.  The veteran was 
admitted to the hospital and begun on antibiotics.  

The veteran was readmitted to the hospital on August 9, 1999.  
He had evidence of pneumonia on his X-ray study.  There was 
also evidence of congestive heart failure, and severe 
problems with protein calorie malnutrition.  Basically, the 
veteran just would not eat.  He was transferred to long-term 
care.  

The records from the veteran's hospitalization for long-term 
care show that he was treated from August 9, 1999, to his 
death on October [redacted], 1999.  He was placed on supportive care 
and given his home medications.  The veteran was also placed 
on a program to treat his calorie malnutrition, and had chest 
X-rays and blood work done on a routine basis.  The veteran 
had a stable course, but developed problems with increased 
shortness of breath and respiratory type failure symptoms.  
There was also evidence of moderate progression of 
parenchymal disease within the right lung and development of 
patchy increased density within the left lung, probably 
secondary to pneumonitis.  The veteran was said to have a 
very guarded prognosis because of his severe lung disease, 
and his family desired no heroic measures.  

During the veteran's final hospitalization, he underwent a 
psychiatric examination in September 1999.  His presumed 
problem was aggression toward the staff.  He was noted to 
have been in a VA facility the previous month and treated for 
dehydration, depression, hypertension, organic brain 
syndrome, and anxiety disorder.  The veteran did not seem to 
care about anything, and he did not have any desire to get 
out of bed.  He had a history of uncontrollable temper in the 
past, and had been on medication for several years as a 
result.  Just attempting activities of daily living would get 
him angry.  The disabilities which had resulted in his 
admission to the long-term care unit were noted, including 
his recent history of pneumonia.  Following mental status 
examination, the diagnoses included adjustment disorder to 
move from home to hospital with agitation and aggression, 
history of depression, probable dysthymic disorder, impulse 
control disorder, and possible post-traumatic stress 
disorder.  Other diagnoses included pneumonia, congestive 
heart failure, coronary artery disease, status post coronary 
artery bypass graft, and status post cerebrovascular accident 
right sided with left hemiparesis with disequilibrium.  His 
stressors included a history of recurrent depression, and a 
history of recurrent anger/rage episodes at no longer being 
able to be maintained at home and being moved to the 
hospital.  The examiner recommended that several medications 
be discontinued, as no beneficial effects had been noted, and 
there had been some possible deterioration in his behavior 
since he began their use. 

An additional summary of the veteran's final hospitalization 
is of record, dated October [redacted], 1999.  The veteran had a 
history of intermittent congestive heart failure, depression, 
bilateral recurrent pneumonia, coronary artery disease with 
coronary artery bypass grafting, and cerebrovascular accident 
with left sided weakness and history of hepatitis C.  During 
the course of his hospitalization, the veteran had much more 
difficulty breathing, and was transferred to acute care.  The 
impression was an 82 year old male with increasing 
respiratory failure secondary to recurrent pneumonia.  After 
a discussion with the veteran's family, a decision was made 
not to proceed with cardiopulmonary resuscitation, and a do 
not resuscitate order was written.  The veteran's respiratory 
efforts worsened, and he expired.  The cause of death was 
pneumonia bilaterally with respiratory failure, depression, 
coronary artery disease, history of cerebrovascular accident, 
hepatitis C, and hypertension.  

The doctor who completed the death certificate and who the 
hospital records show was the veteran's treating physician 
submitted a letter dated in November 1999, in which he 
related that the veteran was admitted to the hospital with 
severe pneumonia.  He added that the veteran additionally 
suffered from hepatitis C, which lowered his immune system to 
the point that he was subject to recurrent bouts of pneumonia 
and bacterial infections.  The corresponding doctor believed 
that such was a definite contributory cause to the veteran's 
death.  The letterhead indicated that this doctor is a 
surgeon.  

An additional letter from the veteran's private doctor was 
received in April 2000.  The doctor stated that the veteran 
had originally been admitted to the hospital as a result of 
his mental condition.  A psychiatric consult then determined 
that that he had an adjustment disorder that made it unable 
for him to live at home anymore because of agitation and 
aggression, with a history of depression, impulse control 
disorder, and probably post-traumatic stress disorder.  The 
veteran developed his pneumonia with respiratory failure 
during his hospital stay, which resulted in his subsequent 
demise.  The physician added that the veteran's mental 
condition impaired his proper convalescence from the 
pneumonia, which in part played into the subsequent death of 
the veteran.  

The appellant appeared at a Video Conference hearing before 
the undersigned in October 2000.  The appellant testified 
that she had brought the veteran to the hospital due to his 
mental condition.  The veteran did not develop pneumonia 
until after he was hospitalized.  The appellant and her 
representative noted that the report of the veteran's final 
hospitalization listed depression as a cause of death.  They 
further noted that the physician who signed the death 
certificate had written a letter indicating that the 
veteran's mental condition impaired his proper convalescence 
from pneumonia, which in turn led to his death.  They argued 
there were no contradictory opinions contained in the 
evidence.  The appellant stated her belief that the veteran's 
depression prevented him from fighting against the pneumonia 
which led to his death.  They added that they did not believe 
the veteran's service connected malaria played a role in his 
death.  See Transcript. 

The veteran's medical records were forwarded to a VA 
psychiatrist in April 2001.  He was asked to express an 
opinion as to whether or not the veteran's service connected 
anxiety and/or major depression caused or contributed 
substantially or materially to cause the veteran's death.  
The examiner stated that the claims folder had been reviewed, 
and that it showed the veteran had a nonservice-connected 
psychiatric illness in the form of dementia secondary to his 
cerebrovascular accident.  He had originally been 
hospitalized due to his behavioral problems.  During his 
hospitalization, the veteran was diagnosed with pneumonia and 
congestive heart failure, and he died from that pneumonia.  
The hospital records during this time period indicated that 
his major problem was described as aggressive behavior, with 
dementia such as confusion and disorientation.  Some 
delusions and hallucinations were also reported.  The veteran 
had also been aggressive and uncooperative with the 
caregivers.  Therefore, the examiner stated that the last 
psychiatric admission did not necessarily indicate that 
service connection for depression and anxiety was the prime 
reason for hospitalization.  Furthermore, the veteran's 
behavior during this period did not indicate that depression 
or anxiety was the major source of the psychiatric problem.  
Rather, the dementia and related behavior aggression appeared 
to be the most prominent presentation.  Older psychiatric 
examinations were noted to have listed vascular dementia with 
severe behavioral disturbance as the first diagnosis, and 
were unclear as to whether or not the depression was 
secondary to dementia.  These examinations indicated that 
dementia appeared to be the more predominant clinical feature 
over anxiety or depression.  Therefore, the examiner opined 
that the original service-connected condition of anxiety or 
depression did not appear to be a significant contributory 
factor which interfered with the veteran's convalescent 
process from pneumonia, or for the veteran's death.  

After careful consideration of the medical evidence, as well 
as the appellant's testimony, contentions, and all other 
evidence of record, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
not warranted.  

Initially, the Board notes that although the veteran was 
service connected for malaria at the time of his death, this 
disease had apparently been inactive for many years prior to 
the veteran's final illness.  The appellant does not contend, 
and there is no evidence to suggest, that malaria played any 
role in the death of the veteran.  Therefore, the Board will 
confine it's discussion of whether or not the veteran's 
service connected disabilities caused or contributed to his 
death to the possible effects of his service connected 
anxiety and/or major depression on his final illness.  

As noted above, the medical evidence received following the 
veteran's death includes three opinions as to what 
contributed to the cause of his death.  The veteran's private 
doctor has submitted two letters containing such opinions.  A 
November 1999 letter states that the veteran's hepatitis C 
lowered his immune system to the point that he was subject to 
recurrent bouts of pneumonia and bacterial infections, and 
that this had a definite contributory cause to his pneumonia 
and demise.  The veteran's service connected disabilities 
were not mentioned.  An April 2000 letter noted the veteran's 
psychiatric disabilities and mental condition, and opined 
that his mental condition impaired proper convalescence from 
pneumonia, which played into the subsequent death of the 
veteran.  The April 2001 VA psychiatrist opined that the 
predominate mental disability during the veteran's final 
hospitalization was his dementia, and stated that the 
veteran's service connected anxiety and/or depression did not 
appear to be a significant contributory factor which 
interfered with his convalescent process from pneumonia, or 
contributed to his death.  

The Board finds that the April 2001 VA opinion is of greater 
probative value than the two letters from the veteran's 
doctor.  Initially, the Board notes that the veteran's 
private doctor is a surgeon, but the VA opinion was obtained 
from a psychiatrist.  Therefore, the VA doctor is able to 
offer a more informed opinion as to what contributed to the 
veteran's mental condition during his final hospitalization.  
In addition, the Board notes that the initial opinion from 
the veteran's doctor did not mention the veteran's mental 
condition as a factor.  It was not until April 2000 that the 
veteran's doctor specifically stated that the veteran's 
mental condition contributed to the veteran's death.  This 
opinion noted not only the veteran's service connected 
depression and anxiety, but also his adjustment disorder, 
agitation, aggression, and poor impulse control.  It did not 
specify which of these were the primary contributors.  The 
April 2001 VA opinion does not contradict the April 2000 
opinion from the veteran's private doctor.  However, the VA 
opinion is much more specific.  The VA psychiatrist stated 
that after a study of the veteran's medical records, 
including psychiatric examinations conducted prior to the 
final illness, the nonservice connected dementia and related 
behavior problem appeared to be the most prominent 
presentation during the veteran's final illness, and that the 
veteran's service connected anxiety or depression did not 
appear to be a significant contributory factor to his 
convalescence for pneumonia or to his death.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  

In reaching this decision, the Board has carefully considered 
the testimony of the appellant presented at the October 2000 
hearing, as well as her written statements.  However, while 
she may observe that the veteran's behavior changed just 
prior to and during his final hospitalization, she is not a 
doctor, and is not qualified to express a medical opinion as 
to the cause of this change, or to a relationship between his 
service connected disabilities and his death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not merited.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

